373 F.2d 522
Rosemary SHIFLET, Appellant,v.Bertha Lou DAISY, Administratrix of the Estate of AlbertDaisy, Deceased, Appellee.
No. 23829.
United States Court of Appeals Fifth Circuit.
Feb. 21, 1967.

Tom Clendenin, Jr., Cox, Wilson, Duncan & Clendenin, Brownsville, Tex., for appellant.
Benjamin S. Hardy, Hardy, Galindo & Sharpe, Brownsville, Tex., Harry D. Lewis, Wiech, Lewis & Pipkin, Brownsville, Tex., for appellee.
Before GEWIN, THORNBERRY and DYER, Circuit Judges.
PER CURIAM:


1
This is an appeal from a judgment of the district court awarding damages to the libellant for the death of her husband in an action brought against a shipowner under the provisions of the Jones Act, 46 U.S.C. 688.  The deceased, master of a deepsea trawler owned by appellant, met his death when the trawler ran aground and broke up off the coast of Soto La Marina, Mexico, during a storm in December, 1964.  The trial court, sitting without a jury, entered findings of fact and conclusions of law to the effect that the life raft aboard the vessel was unseaworthy, that such condition was within the privity and knowledge of appellant, that the unseaworthiness of the life raft was a proximate cause of the master's death, and that the master had not been contributorily negligent.1  Judgment was accordingly entered in the amount of $40,000.


2
On this appeal, the shipowner vigorously challenges the findings of negligence, causation, and the award of damages.  Convinced as we are, however, after careful scrutiny of the entire record, that the findings and conclusions of the trial court on these issues cannot be viewed as clearly erroneous, McAllister v. United States, 1954, 348 U.S. 19, 20, 75 S.Ct. 6, 8, 99 L.Ed. 20, 24, we therefore


3
Affirm.



1
 Record, pp. 291-98